Citation Nr: 0738192	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for mixed personality 
disorder with obsessive compulsive disorder (OCD), anxiety, 
claimed as nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk






INTRODUCTION

The veteran served on active duty from June 1989 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

The veteran's current diagnoses of generalized anxiety 
disorder, OCD, and mixed personality disorder are not related 
to his active military service.


CONCLUSION OF LAW

The veteran's current psychiatric disability was not incurred 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Certain chronic disabilities, such as psychoses, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the veteran reported and was 
treated for anxiety and OCD during service.  An October 1993 
consultation report diagnosed an adjustment disorder.  The 
veteran reported his OCD behaviors to C. Olsen, Ph.D. in 
February 1999, while also complaining of irritability and 
difficulty controlling anger.

There is no competent medical evidence relating the veteran's 
present psychiatric disabilities with service.  On the 
contrary, the VA examiner in August 2004 opined that the 
veteran's current psychiatric disabilities were not caused by 
or a result of his military service and that military service 
did not aggravate these disabilities.  This opinion is based 
upon the veteran's entire file, including the service medical 
records, and the veteran's reported history prior to and 
during service.  Thus, the claim of service connection for a 
nervous condition must be denied.

The Board acknowledges the letters by Rose Ann R. Flick, NP, 
and Todd Michael Cox.  This evidence confirms that the 
veteran has undergone treatment for psychiatric conditions 
but does not offer any link between the conditions and his 
military service.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2004 of the information and evidence needed 
to substantiate and complete a claim for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination for the veteran's psychiatric 
conditions.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide this notice, 
as his claim for service connection is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for mixed personality 
disorder with OCD, anxiety, claimed as nervous condition is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


